Citation Nr: 1640457	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2013rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans
Law Judge (VLJ) in May 2015; the hearing transcript has been associated with the record.

In September 2015, the Board remanded the appeal for development of the record.  In May 2016, the Board denied the Veteran's claim of entitlement to a higher evaluation for bilateral hearing loss disability and remanded the issues listed above for further development.

In December 2015 and again in June 2016, the Veteran's attorney requested that the Veteran be afforded a hearing before a VLJ by videoconference.  However, as noted above, the Veteran was afforded a hearing before the undersigned in May 2015, which addressed the issues listed above.  The Veteran's representative was present at the hearing in May 2015.  The Veteran has a right to a hearing on appeal.  38 C.F.R. § 20.700(a) (2015).  As the Veteran has already had a hearing before the undersigned, the request for an additional hearing is denied.

In May 2016, the Board referred the issue of entitlement to service connection for seborrheic dermatitis of the lower legs to the Agency of Original Jurisdiction (AOJ), pursuant to 38 C.F.R. § 19.9(b) (2015).  In May 2016, the AOJ contacted the Veteran with respect to this claim, providing instruction on how he might formalize a claim.  


FINDINGS OF FACT

1.  A low back disability was not manifest in service and arthritis of the spine was not manifest within one year of service; the Veteran's low back disability is unrelated to service.

2.  Peripheral neuropathy was not manifest in service and is unrelated to service, to include any exposure therein.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2015).

2.  Peripheral neuropathy was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in November 2012 discussed the evidence necessary to support a claim of entitlement to service connection.  It advised the Veteran of the allocation of duties between himself and VA regarding the development of evidence in a claim for benefits.  It also explained the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence provided the Veteran with the status of his claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  VA examinations have been conducted, and an addendum obtained from the examiner.  The Board finds that they are adequate in that the examinations were carried out by a skilled provider who reviewed the Veteran's history and explained the rationale underlying her findings, and provided subsequent clarification to her examination reports.  

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Low Back Disability

Service treatment records reflect no diagnosis, complaint, or abnormal findings pertaining to the Veteran's low back.  On separation examination in July 1970, the Veteran's spine was normal.  He specified that his condition had not changed since his last physical, and that his condition was good.  The summary of defects and diagnoses listed only bilateral refractive error, and the clinician indicated that the Veteran was qualified for separation.    

An August 2012 MRI report indicates diffuse multilevel spondylotic changes in the lumbar spine with multilevel foraminal recess narrowing, most severe at L5-S1 on the left.  

An October 2012 report by neurological surgeon L.S., MD, PhD, PC indicates that the Veteran had experienced episodic back pain through the years.  She noted that he had onset of back pain with radiation to the left leg in July 2012.  

A November 2012 bone scan report from Southcoast Hospitals Group notes abnormality at the cervical spine with an otherwise normal examination.  

A November 2012 CT scan report indicates multiple bony lesions.  

In November 2012, the Veteran stated that he had experienced back problems "on and off."  He maintained that his back problems were related to  lifting heavy shells during service.  

A December 2012 VA Report of General Information notes the Veteran's statement that he was treated for back aches while at Ft. Sill.  

In January 2013, Dr. S. reported her belief that the changes seen in the Veteran's spine related to degeneration.

During his May 2015 hearing, the Veteran's attorney stated that the Veteran's low back condition evolved from repeated heavy lifting during service.  She pointed out that the Veteran was treated within a year of service, but that the records were not available.  Veteran testified that he lifted heavy artillery shells while at Ft. Sill.  He stated that once in a while he would go to sick bay, where he was given aspirin.  He indicated that following service, he had back trouble on and off, and sought treatment.  He noted that he had "serious" trouble two years previously, and saw Dr. S.  

In July 2015, F.A.G., MD, PC indicated that he had reviewed the Veteran's medical history and conducted an orthopedic examination.  He noted the Veteran's report of repeated heavy lifting, as well as his statement that he sought treatment at Ft. Sill and Ft. Jackson repeatedly for back trouble.  He provided a diagnosis of central spinal stenosis and concluded that it was causally related to repetitive heavy lifting as described.  

On VA spine examination in July 2015, the diagnoses were degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran's history was reviewed.  He stated that he hurt his back by lifting, pulling, and pushing.  He noted that he was seen in sick bay and given aspirin and bed rest.  The examiner concluded that the Veteran's lumbar spine condition with neuropathy was less likely as not related to his military service.  She indicated that there was no documentation regarding The Veteran's back until 2012.  She noted that while the Veteran reported being treated during service, the service treatment records were reviewed and there was no notation of his being seen for back complaints.  She concluded that there was no information that the back disability was due to service.

In May 2016, the examiner stated that it was less than likely as not that the Veteran's back disability was related to active service, to include heavy lifting of artillery shells in service.  She noted the Veteran's report of being treated multiple times for back pain during military service, but indicated that review of his service treatment records documented treatment on multiple occasions for other issues,  such as hemorrhoids and respiratory infections, but were silent for treatment of back issues or a back injury.  She pointed out that at the time of his separation physical he specifically reported being in good health with no changes in his condition since his previous physical.  The examining physician noted a normal clinical evaluation of the spine.  The examiner further noted that medical records from Dr. S. noted that he reported episodic back pain over the years that would resolve within a few days, as well as sudden onset of back pain with radiation to the left leg in July 2012.  She noted the Veteran's report at that time of working with sheet metal.  She indicated that imaging at that time documented multi-level degenerative changes 42 years after military service.  She also reviewed a medical evaluation by Dr. G., which noted the Veteran's report of heavy lifting beginning in basic training.  She acknowledged Dr. G.'s opinion relating the back disability to repetitive heavy lifting described by the Veteran during service.  She noted that aside from the assessment by Dr. G., private medical records did not contain any indication that symptoms began during service, had been present since service, or were the result of activity completed during military service.  She pointed out that there was no indication that Dr. G. reviewed the Veteran's service treatment records and no discussion of the Veteran's relevant risk factors for developing multilevel degenerative changes.  She indicated that a review of medical literature indicated that risk factors for degenerative changes of the lumbar spine included age, body mass index (BMI), back pain, occupational exposures, and heavy  physical activity.  She indicated that the Veteran had reported being employed for over 35 years in physically demanding occupations, including forklift driver, press brake operator, and sheet metal worker.  She noted that the repetitive strain associated with engaging in physically demanding jobs for over 35 years far outweighed any potential contribution from the veteran's reported remote history of repetitive heavy lifting during his 23 months of military service.

Upon careful review of the record, the Board concludes that the weight of the evidence, lay and medical demonstrates that service connection is not warranted for the claimed low back disability.  While there are post service diagnoses referable to the Veteran's lumbar spine, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Rather, the record demonstrates that a substantial period has elapsed between service and this diagnosis.  As noted, examination was negative at separation from service in July 1970, and findings referable to the Veteran's lumbar spine date to many years following service.  The weight of the evidence does not demonstrate a link between this diagnosis and service.  

To the extent that there is a diagnosis of arthritis of the lumbar spine, the Board for that the weight of the evidence does not demonstrate continuity of symptoms which would warrant service connection.  As noted above, the July 1970 separation examination did not show complaints related to the back.  The Veteran has testified that he had back trouble on and off since service with serious problems starting two years prior the hearing in May 2015.  Although he reported seeking treatment in the 1970's, he and his attorney indicated that no medical records pertaining to that treatment was available.  An August 2012 report of lumbar spine MRI noted that noted that the Veteran reported lower back pain radiating down the leg and on the questionnaire no history of acute trauma was reported.  An October 2012 report of Dr. Stern noted that the Veteran had had episodic back pain through the years which would usually resolve within a few days.  The examiner did not indicate there were continuous symptoms since service.  The Board finds that weight of the evidence does not demonstrate continuous symptoms related to the back.  

The Board acknowledges that a private physician has offered an opinion regarding the etiology of his back disability, concluding that the low back disability is the result repetitive heavy lifting as described by the Veteran.  However, this opinion does not consider the significant period that elapsed between the Veteran's discharge from service and his initial complaint of back pain, nor does it address the lack of relevant findings at service separation.  Thus the Board concludes that the opinion is not an adequate basis to support the grant of service connection.  In this regard, the Board observes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

On the other hand, the July 2015 examiner considered the entire record, including Dr. G's opinion, and ultimately concluded that the Veteran's low back disability is not related to service.  In assigning high probative value to this opinion, the Board notes that the examiner reviewed the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than Dr. G's opinion and the Veteran's assertions.

To the extent that the Veteran asserts that he has a low back disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 

	Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy on the basis that he has a diagnosis of such that is related to herbicide exposure during service.  

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The record in this case confirms that the Veteran served in Vietnam during the pertinent period.  As such, he is presumed to have been exposed to Agent Orange during service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

With respect to acute and subacute peripheral neuropathy, 38 C.F.R. § 3.309(e), Note 2 indicates that the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records reflect no diagnosis, complaint, or abnormal finding suggestive of peripheral neuropathy.  On separation examination in July 1970, the Veteran was neurologically normal.  He specified that his condition had not changed since his last physical, and that his condition was good.  The summary of defects and diagnoses listed only bilateral refractive error, and the clinician indicated that the Veteran was qualified for separation.    

During his May 2015 hearing, the Veteran indicated that he did not have diabetes.  He noted that his mother had experienced neuropathy.  He stated that his symptoms started four or five years previously, which he described as joint pain in his hands and feet.  He further stated that he was always cold.  

In July 2015, F.A.G., MD, PC indicated that he had reviewed the Veteran's medical history and conducted an orthopedic examination.  He noted that the Veteran was likely exposed to Agent Orange during service.  He indicated that the Veteran had numbness in both hands, feet, and ankles, which had developed over the previous four to five years.  He reported that neurological examination was negative in the upper extremities for any sensory pattern changes to touch, and that testing for carpal tunnel syndrome was negative.  For the lower extremities, he noted that straight leg raise was negative with the exception of hamstring tightness in sitting and lying positions.  He provided a diagnosis of bilateral hand and foot numbness with sensory peripheral neuropathy.  He appear to attribute it to exposure to Agent Orange.   

On VA neurological examination in November 2015, the examiner concluded that there was no peripheral nerve condition or peripheral neuropathy.  The Veteran denied numbness or tingling in his hands; rather, he stated that his joints hurt.  He endorsed pain traveling down his legs, left greater than right.  He denied numbness, tingling, or loss of sensation.  The examiner concluded that there was no evidence of peripheral neuropathy.

In May 2016, the VA examiner reviewed the record.  She concluded that it was less than likely as not any peripheral neuropathy had its onset in service or was  otherwise related to active service, to include as due to exposure to herbicides.  She noted the Veteran's endorsement of the onset of peripheral neuropathy symptoms in the hands and feet approximately five years previously.  She indicated that review of his service treatment records documented treatment on  multiple occasions for other issues, such as hemorrhoids and respiratory infections, but that there was no record of treatment for neurological signs or symptoms.  She pointed out that at the time of his separation physical, he specifically reported being in good health with no changes in his condition since his previous physical.  She noted that at that time, the examining physician noted a normal clinical  neurological evaluation.  She indicated that records from Dr. S. noted that he reported episodic back pain over the years that would resolve within a few days.  She further noted that the Veteran reported a sudden onset of back pain with radiation to the left leg in July 2012, and that he had been working with sheet metal.   She noted that imaging studies documented multi-level degenerative changes 42 years after military service.  She acknowledged that the evaluation by Dr. G. noted that the veteran reported numbness in all digits of both hands and numbness in both feet extending from the forefoot to the ankle.  She further acknowledged Dr. G.'s opinion that the veteran's subjective complaints of neuropathy were casually related to exposure to herbicides during military service. She noted, however, that Dr. G. did not provide any explanation or rationale for this opinion.  She pointed out that during the Veteran's VA examination on in November 2015, he clearly and specifically denied experiencing any numbness or tingling in his hands.  She noted that he reported that he experiences pain that travels down his  legs, left greater than right, but that he denied any numbness,  tingling, or loss of sensation during the examination.  She stated that the physical examination revealed normal muscle strength, deep tendon reflexes, and sensory testing bilaterally in both the upper and lower extremities, and that Phalen's and Tinel's signs were negative, as was straight leg raise.  She pointed out that, aside  from the assessment by Dr. G., private medical records documenting  treatment for his back condition did not contain any indication that his symptoms began during military service, had been present since military service, or were the result of activity completed during military service.  She indicated that there was no record of numbness or tingling in the hands or fee, and that during VA examination in November 2015, the veteran specifically denied ever experiencing numbness or tingling in the hands, and that the only neurological symptoms reported originated in the lumbar spine (radiculopathy).   She indicated that private and VA medical records contained no evidence of peripheral neuropathy of the upper or lower extremities.  She concluded that, based on the private and VA medical records, the VA examination, and the statements noted by Dr. G., there was no evidence that the veteran had peripheral neuropathy of the upper or lower extremities.  She stated that the only neurological symptoms that the Veteran had were sciatic radiculopathy associated with his multi-level degenerative changes of the lumbar spine.  She concluded that, because there was no subjective or objective evidence of a peripheral neuropathy and the veteran specifically denied such symptoms, the claimed peripheral neuropathy of the bilateral upper and lower extremities is not caused by, related to, or in any way associated with military service or exposure to herbicides.

Upon review of the record, the Board concludes that that the weight of the evidence, lay and medical, demonstrates that service connection for peripheral neuropathy is not warranted.  The Board finds that the competent clinical evidence of record does not show that the Veteran has peripheral neuropathy that is shown to be associated with Agent Orange exposure.  While the list of diseases associated with Agent Orange exposure includes acute and subacute peripheral neuropathy, the regulation specifies that such is defined as peripheral  neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  The record demonstrates that this is not the case, and that onset of the Veteran's claimed peripheral neuropathy was remote from service.  Therefore, the Board finds that the Veteran is not entitled to service connection on the presumptive basis of herbicide exposure.

With respect to the question of direct service connection, the Board notes that there is no indication of peripheral neuropathy during service or for many years following service.  As noted, service treatment records are negative for any abnormal neurological findings.  Moreover, a July 2015 private medical record reflects the Veteran's report of numbness that had progressed over the previous four to five years.  The Board finds that the May 2016 VA opinion is the most probative evidence with regard whether the claimed peripheral neuropathy is related to service, to include due to herbicide exposure.  The opinion was based on a thorough review of the record and provided adequate rationale for the opinion expressed.  The opinion also addresses the private medical opinion.  The Board finds that the July 2015 private medical opinion is outweighed by the VA opinion to the extent that is may relate peripheral neuropathy to agent orange exposure because the private opinion provides no rationale for the conclusions reached.  

To the extent that the Veteran asserts that he has peripheral neuropathy that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of his claimed peripheral neuropathy because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record shows that the Veteran was diagnosed with peripheral neuropathy subsequent to service, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service, to include exposure to herbicides.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a prostate condition, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. Gilbert; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015). 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for peripheral neuropathy is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


